Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Phrase “the plurality of hoses”, as set forth in claim 13, lacks antecedent basis. It is unclear what is the “a means for carrying fluid”, as set forth in claim 13. Is the “a means for carrying fluid” and the “plurality of hoses” the same or different elements, as suggested? 
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proline (AU 462627) in view of Sumitomo (JP H06-287).
Proline shows;
1. An apparatus for improving electrical resistance in aerial work platforms of hydraulic lifts, the apparatus comprising:
    a plurality of hoses (7) disposed through an isolation member (6) coupled to an aerial work platform, wherein the plurality of hoses carry fluid through the isolation member;
      a fluid tank coupled to the aerial work platform, wherein the fluid tank is disposed on a lower portion of a hydraulic aerial lift (as is typical, see para. (35) of applicant’s disclosure) that is electrically connected to ground;
     wherein the isolation member comprises a manifold constructed of material that is substantially electrically non-conductive (member 6-fiberglass; member 8-foam plastic or any other insulating medium, see page 7) and that has a plurality of through-holes (for hose (7), wherein the plurality of hoses (7) are disposed in the plurality of through-holes and allow the fluid to flow through the isolation member 
     wherein the manifold includes a first face and a second face such that the plurality of through-holes extend from the first face to the second face so as to allow the fluid to flow through the plurality of hoses (see Fig. 3);
     wherein the plurality of hoses (7) extend from the first face of the manifold; wherein the plurality of hoses extend from the second face of the manifold; wherein the isolation member substantially isolates the aerial work platform from the fluid tank and all electrically connected sources disposed at the lower portion of the hydraulic aerial lift that are electrically connected to the ground; and wherein the material is selected from the group consisting of a plastic, ceramic, and glass material.
      Proline is silent if his isolating material (6-8) conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F.
     Somitomo shows a manifold (4) made of a fiber reinforced plastic material (a material used by applicant for his isolating material).

With respect to the material conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F; at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected microamperes, fluid flow rates, pressure and temperature were one of a finite number of available 
2.    The apparatus of claim 1, wherein the manifold has six surfaces, including the first face and the second face, and the first face is parallel to the second face.
3.    The apparatus of claim 1, wherein the manifold has tapped holes (see holes in mounting plates (12) and the isolation member is affixed to the aerial work platform through the tapped holes.
      With respect to the mounting plates (12) being metallic plates, as set forth in claim 4. 
     Proline does not disclose what material is used for his mounting plates, the examiner notes that, in view of MPEP 2144.07, such a selection of material would be an obvious design choice to anyone of ordinary skill in the art. 
2144.07   Art Recognized Suitability for an Intended Purpose [R-9]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, * > 277 < F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be 
         
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 With respect to the use of bolts to couple the mounting plate to the isolation 
Member, the examiner TAKES OFFICIAL NOTICE that the use of bolts is a 
conventional coupling hardware,  it would have been obvious to one of ordinary 
skill in the art before the effective filing date of the claimed invention to used 
conventional bolts to couple the mounting plate to the isolation member, to enable  
a releasable coupling.  
4.    The apparatus of claim 1, further comprising:
a pair of metallic plates (12) coupled to the isolation member, wherein each metallic plate is coupled to the manifold through a plurality of bolts that hold the metallic plate flush against the manifold.
     With respect to one of the mounting plate being larger than the other, as set forth in claim 5, it would have been an obvious matter of design choice at the time the invention was made to have made one of the mounting plate (12) being larger than the other to provide one with a larger attachment surface, since such a modification would have involved a mere change in the size of a component., wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
5.    The apparatus of claim 4, wherein the first metallic plate is i) larger than the second metallic plate, and ii) has screw holes (note attachment holes on mounting plated (12)) for affixing the isolation member to a side of the aerial work platform.
6.    The apparatus of claim 1, wherein the plurality of through-holes in the manifold is substantially vertical thereby allowing the fluid to flow upwards and downwards through the isolation member (the through-holes having hoses (7) therein receive fluid from the fluid tank at the lower portion of the lift and send fluid to the control at basket at the upper portion of the lift, further when the lift arm is substantially raised the through holes are substantially vertical).
8.    The apparatus of claim 1, further comprising a cover (6) coupled to the isolation member, where the cover is constructed of material that is substantially electrically non-conductive material and configured to provide high electrical resistance for the isolation member, as well as protect the isolation member from external elements and leaking fluid.
      Claim 13, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proline (AU 462627) in view of Sumitomo (JP H06-287).

13.    A means for improving electrical resistance in aerial lifts, the means comprising:
       an aerial work platform;
       a means for carrying fluid (7);
       a means for providing electrical isolation, comprising a manifold (6, 8) constructed of material that is substantially electrically non-conductive and that has a plurality of through-holes (holes for hose (7)), wherein the plurality of hoses (7) are disposed in the plurality of through-holes and allow the fluid to flow through the means for providing electrical isolation for controlling operation of the aerial work platform and extend throughout the means for providing electrical isolation; 
       a means for storing fluid (tank);
      wherein the means for carrying fluid carries fluid through the means for providing electrical isolation,
     wherein the means for providing electrical isolation (6, 8) substantially isolates the aerial work platform from the means for storing fluid and all electrically connected sources disposed at the lower portion of the hydraulic aerial lift that are electrically connected to the ground,

      wherein the plurality of hoses extend from the first face of the manifold,
      wherein the plurality of hoses extend from the second face of the manifold, and
    wherein the material is selected from the group consisting of a plastic, ceramic, and glass material.
     Proline is silent if his isolating material (6-8) conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F.
     Somitomo shows a manifold (4) made of a fiber reinforced plastic material (a material used by applicant for his isolating material).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been 
With respect to the material conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F; at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected microamperes, fluid flow rates, pressure and temperature were one of a finite number of available range to meet or exceed ANSI standard. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
     Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proline (AU 462627) in view of Sumitomo (JP H06-287), as 1 above, and further in view of Kobel (7,353,817) and Aichi (JP H02-018491).
     Kobel teaches a hydraulic tool/saw (20) attached to a work platform through a fitting.
   Aichi teaches a cover (15) that is constructed of substantially electrically non-conductive material, wherein the cover is coupled to the aerial work platform and disposed on the platform.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aerial platform of Proline with a hydraulic tool connected to a fitting, as taught by Kobel, and to further provide a cover, as taught by Aichi, since it would have provided the predictable results of allowing the use of a hydraulic tool from the platform, and to protect a user in the platform, respectively.
9.    The apparatus of claim 1, further comprising:
           a tool attached to the aerial work platform through a fitting, and a cover that is constructed of substantially electrically non-conductive material, wherein the cover is coupled to the aerial work platform and disposed on the platform, and wherein the cover protects the aerial work platform from external elements.
10.    The apparatus of claim 9, wherein the tool (20) is selected from the group consisting of a saw.
Applicant’s election without traverse of Group I; Specie 1) in the reply filed on 3/15/21 is acknowledged.
Claims 7 , 11 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/21.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634